Citation Nr: 1430974	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active service from December 1971 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA RO in Waco, Texas.

The Board notes that the Veteran also appealed the issue of entitlement to a nonservice-connected disability pension.  However, this issue was subsequently granted in a June 2010 rating decision.  This decision was a complete grant of benefits with regard to this claim; thus, this claim is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

With regard to the Veteran's claim for service connection for depression, the Veteran withdrew his appeal of this issue in a November 2010 statement.  However, the Veteran simultaneously indicated that he wished to file a claim for service connection for PTSD.  Subsequently, the Veteran was denied service connection for PTSD in a July 2011 rating decision.  The issue of entitlement to service connection for depression was listed as being on appeal in an August 2013 supplemental statement of the case (SSOC), and the Veteran's representative listed this issue as being on appeal in the January 2014 Statement of Accredited Representative in Appealed Case.  In a January 2014 statement, the Veteran asserted that he wished to refile his claim for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  

In light of the fact that the Veteran's depression claim was still treated as being on appeal by both the RO and the representative after the Veteran's withdrawal, and in consideration of the Veteran's claim for PTSD simultaneous to his withdrawal of his depression claim, the Board finds it appropriate to recharacterize the Veteran's psychiatric claim as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Additionally, based on the Veteran's assertions, the Board finds it appropriate to recharacterize his claims for service connection for COPD and emphysema as a single claim, as shown above. 

While the Veteran requested a hearing on his February 2010 substantive appeal, the Veteran later withdrew this request in an April 2011 statement.  He also indicated in January 2014 that he would not be appearing at a hearing.  As such, the Board considers his request for a hearing withdrawn.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not shown in service or until many years after service, and has not been shown to be etiologically related to a disease, injury, or event in service.  

2.  A lung disability, to include COPD and emphysema, was not shown in service or until many years after service and has not been shown to be etiologically related to a disease, injury, or event in service.  






CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection is not warranted for a lung disability, to include COPD and emphysema.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for diabetes mellitus, type II and a lung disability, to include COPD and emphysema, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A December 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board acknowledges that the Veteran indicated on a December 2008 Authorization and Consent to Release Information form that he had previously sought private treatment from a Dr. Jennings and a Dr. Moroe.  However, the Veteran did not indicate that this treatment from Dr. Moroe was related to his diabetes mellitus, type II or his claimed lung disabilities.  With regard to his claimed treatment from Dr. Jennings, the Veteran did not provide an address for this physician.  Without the required information requested on his Authorization and Consent to Release Information form, VA has no avenues for obtaining these records.  As such, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  With respect to the Veteran's claims for service connection for a lung disability, to include COPD and emphysema, and diabetes mellitus, type II, the Board notes that there is no competent medical evidence linking these disabilities to military service, and no lay evidence of a continuity of symptomatology suggesting an association to service.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having a disability and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of diagnoses of or treatment for diabetes mellitus, type II, or a lung disability, to include COPD and emphysema, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no medical evidence suggesting an association between a lung disability or diabetes mellitus, type II and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include diabetes mellitus, type II and bronchiectasis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.

1.  Entitlement to service connection for diabetes mellitus, type II.

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of diabetes mellitus, type II.  

Current medical evidence documents that the Veteran has been diagnosed with diabetes mellitus, type II.  Specifically, a May 2008 VA treatment record reflected that the Veteran was diagnosed with diabetes mellitus, type II the previous year. 

As an initial matter, the Board notes that there is no medical evidence of record reflecting that the Veteran was diagnosed with diabetes mellitus, type II during service or within one year of discharge from active duty, nor has the Veteran asserted such.  In fact, the Veteran asserted in his November 2008 claim that he did not develop diabetes mellitus, type II until 2008.  Therefore, service connection cannot be granted for diabetes mellitus, type II on a presumptive basis under 38 U.S.C.A. § 1112.  

With respect to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  Currently, there is no lay or medical evidence of record reflecting that the Veteran had diabetes mellitus, type II in service, and no competent medical opinion has related his diabetes mellitus, type II to service.  The Veteran has never asserted that he had diabetes mellitus, type II in service, nor has he described a continuity of relevant symptomatology since service.  As discussed, the Veteran specifically indicated in his November 2008 claim that his diabetes mellitus, type II began in 2008.  Moreover, the medical evidence of record does not reflect a diagnosis of diabetes mellitus until many years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he has diabetes mellitus, type II as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, with regard to his lay statements, the Veteran has not maintained a continuity of relevant symptomatology since service.  Additionally, the Veteran, as a lay person, is not capable of linking a current diagnosis of diabetes mellitus, type II to his active duty service, as he has no medical training or expertise which render him competent to do so.  

Therefore, as the medical evidence of record does not reflect that the Veteran developed diabetes mellitus, type II during or as a result of service, and the Veteran is not competent to link a post-service diagnosis of diabetes mellitus, type II to service, service connection cannot be granted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus, type II must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a lung disability, to include emphysema and COPD.

The Veteran is seeking entitlement to service connection for emphysema and COPD.  Specifically, the Veteran suggested in a November 2010 statement that he was exposed to asbestos in service.  He asserted that he would have to buffer the floor tiles in service, causing some of them to come off at times.  He asserted that this exposed him to dust and to asbestos from the vinyl tiles.

A review of his service treatment records reveals that the Veteran complained of shortness of breath and pain or pressure in his chest on his September 1972 Report of Medical History.  The service treatment records, however, contain no indication of emphysema or COPD.

With regard to a current diagnosis, a September 2000 VA treatment record noted a past medical history of "Unsure about emphysema."  However, the claims file contains no other medical evidence suggesting a diagnosis of emphysema.  The claims file does contain current diagnoses of COPD.   

As an initial matter, the Board notes that there is no medical evidence of record reflecting that the Veteran was diagnosed with bronchiectasis during service or within one year of discharge from active duty, nor has the Veteran asserted such.  In fact, the Veteran asserted in his November 2008 claim that he did not develop emphysema and COPD until 1998.  Therefore, service connection cannot be granted for a respiratory disease on a presumptive basis under 38 U.S.C.A. § 1112.  

With regard to granting service connection on a direct basis, there is currently no medical evidence of record reflecting that the Veteran has a diagnosis of emphysema.  Without a diagnosed disability, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is no lay or medical evidence of record reflecting that the Veteran had emphysema or COPD in service.  The Veteran has never asserted that he had emphysema or COPD in service, nor has he described a continuity of relevant symptomatology since service.  The Veteran specifically indicated in his November 2008 claim that he developed emphysema and COPD in 1998.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he has emphysema and COPD as a result of his active duty service.  However, the Veteran has not maintained a continuity of relevant symptomatology since service.  Additionally, the Veteran, as a lay person, is not capable of diagnosing himself with emphysema and then linking that diagnosis to active duty service or linking a diagnosis of COPD to active duty service, as he has no medical training or expertise which render him competent to do so.  

To the extent that the Veteran complained of shortness of breath and pain or pressure in his chest on his September 1972 Report of Medical History, the Board finds no evidence that these complaints were anything more than acute and transitory, as there is no other indication that the Veteran had a respiratory disease of any kind during service or for several years after discharge or that this isolated incident in service is in any way related to a current respiratory diagnosis of any  kind.  

Therefore, as the medical evidence of record does not reflect that the Veteran developed emphysema or COPD during or as a result of service, and the Veteran is not competent to diagnose himself with emphysema or a link a post-service diagnosis of emphysema or COPD to service, service connection cannot be granted.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a lung disability, to include COPD and emphysema must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied

Entitlement to service connection for a lung disability, to include COPD and emphysema is denied.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim for service connection for an acquired psychiatric disorder, to include depression and PTSD claim.

The Veteran has essentially asserted that events occurred in service which led to his current psychiatric disabilities.  Specifically, he asserted that his brother-in-law died, a friend/acquaintance was killed, and his unit was under alert while in Frankfurt, Germany, for possible attacks from June leading to the 1972 Olympic games.  The Veteran asserted that he attempted to commit suicide by slitting his wrists in Germany during service.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of depression or a psychiatric disability of any kind.  However, the Veteran's personnel records contain a September 1972 Deserter Wanted by the Armed Forces record, which noted that the Veteran had suicidal tendencies.  His personnel records also reflect that he was absent without leave (AWOL) totaling approximately 60 days and acknowledge that the Veteran may have had some personal problems. 

Current medical evidence reveals that the Veteran has sought treatment for depression and has been diagnosed with PTSD.

The Veteran underwent a VA examination in April 2011.  Upon examination of the Veteran and review of his medical records, the examiner diagnosed the Veteran with PTSD.  The examiner determined that the Veteran's PTSD was caused by trauma exposure in Vietnam in which a fellow soldier was killed by gunshot right next to him at a train station.  The examiner noted that his stressor is consistent with fear of hostile terroristic or military activity.  It was noted that he was in Germany about the same time as the Munich Olympics terrorist attack.  The examiner also noted that the Veteran suffered the death of a brother-in-law but was first told it was his brother while in Germany. 

The Board finds the April 2011 VA opinion to be inadequate.  Specifically, the examiner linked the Veteran's PTSD to trauma exposure in Vietnam, despite noting earlier in the examination report that the Veteran never served in Vietnam.  Moreover, on his January 2011 PTSD questionnaire, the Veteran reported that a friend got killed while they were trying to load duffle bags on a train in Germany.  He asserted that a fight broke out and it was a "freak accident."  The Veteran's description of the incident on the January 2011 PTSD questionnaire appears to conflict with the April 2011 VA examiner's determination that this incident was consistent with fear of hostile terroristic or military activity.  

Moreover, while the examiner noted that the Veteran was in Germany about the same time as the Munich Olympics terrorist attack, the Veteran's personnel records reflect that he was absent without leave AWOL from July 25, 1972, to August 24, 1972, and from August 25, 1972, to September 23, 1972.  Personnel records reflect that he was AWOL for 29 days and then surrendered at Fort Sill, Oklahoma.  He was given a direct order to return to his unit.  He did not obey the order and was apprehended by civil authorities in Amarillo, Texas, 30 days later.  As the Munich Olympics terrorist attack occurred on September 5, 1972, it appears that the Veteran was in the United States during this time.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the VA opinion's inaccurate reference to trauma exposure in Vietnam, the fact that the Veteran was not present in Germany during the Olympics terrorist attack, and the fact that the Veteran himself described the incident at the train station as being a "freak accident" as opposed to a terrorist activity, the Board finds the April 2011 VA opinion is based, at least in part, on incorrect or misinterpreted information.  As such, the Board finds this opinion is inadequate and that a new VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Further, upon remand, any and all VA treatment records that have not yet been associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

2. Schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all psychiatric disabilities, to include depression and PTSD.  Then, opinions should be provided as to whether it is at least as likely as not that any diagnosed psychiatric disabilities, to include depression and PTSD began in, or were caused or aggravated by, his military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC was issued with respect to this claim.  If the benefit sought on appeal remains denied, he should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


